Citation Nr: 0533051	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an initial compensable evaluation for 
bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	American GI Forum, National 
Veterans Outreach Program


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective from October 2000. 

The case was before the Board in October 2004 at which time 
it was remanded for additional development.  That development 
having been completed, the claim is now before the Board for 
further appellate review.  


FINDINGS OF FACTS

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In July 2001, the veteran's bilateral hearing loss was 
manifested by average puretone thresholds at 1000, 2000, 3000 
and 4000 Hertz of 31 in the right ear and 30 in the left ear, 
with speech recognition ability of 96 percent in both ears. 

3.  The veteran has not submitted evidence tending to show 
that his hearing loss is unusual, requires frequent periods 
of hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 and 4.87, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA,(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001 and December 2004.  Since these letters essentially 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the SSOC, he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in a June 2005 SSOC.  

With regard to element (4), the December 2004 notice letter 
provided to the veteran specifically asked the claimant if 
you have any evidence in your possession that pertains to 
your claim, please send it to us.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice, and he has not indicated that he has additional 
evidence to submit.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
December 2004 letter was not provided to the veteran prior to 
the initial unfavorable AOJ decision that is the basis of 
this appeal, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The claims folder contains the veteran's service medical 
records and VA treatment records.  The veteran was afforded a 
VA examination.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran contends that his hearing loss warrants a 
compensable evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's rating schedule, the veteran's bilateral 
hearing loss is rated pursuant to Diagnostic Code 6100.  The 
assignment of a disability rating for hearing impairment is 
derived by a purely mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Under the regulations, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  
38 C.F.R. § 4.85(b).  The puretone threshold average is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The RO in August 2001 granted service connection, 
assigning a 0 percent disability rating.  Therefore, the 
Board will consider all evidence of record.  

The veteran exhibited a hearing loss during service.  An 
audiogram performed during a periodic examination on June 16, 
1998 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
45
35
LEFT
10
5
30
35
35

A repeat audiogram performed the following day revealed 
puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
30
15
LEFT
10
5
30
30
30

On VA examination in July 2001, the audiogram revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
40
35
LEFT
20
15
25
40
40

Average puretone thresholds in the right and left ears were 
31 and 30 respectively.  Speech audiometry based on the 
Maryland CNC word list revealed speech recognition ability of 
96 percent, bilaterally.  Considering these results, under 
Table VI the veteran has level I hearing in both ears.  

When seen at Fort Riley Army hospital in December 2001, the 
audiogram revealed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
30
30
LEFT
15
10
25
40
40

Average puretone thresholds in the right and left ears were 
26 and 29 respectively.  Speech audiometry based on the 
Maryland CNC word list results was not reported.  Though the 
audiograms from service facilities do not include Maryland 
CNC word list results, they are similar in pattern and 
severity of hearing loss exhibited as that on the VA 
examination report.  None of the testing results reflect a 
compensable level of hearing loss.  

Based on the July 2001 VA audiometric examination, the 
veteran has level I hearing in both ears.  See 38 C.F.R. 
§ 4.85, Table VI.  In determining the numeric designation for 
the ears, the Board notes that none of the puretone 
thresholds the four specified frequencies is 55 decibels or 
more, and an exceptional pattern of hearing impairment is not 
exhibited.  Even so, under Table VIa, the veteran also has 
level I hearing in both ears.  Applying the relevant numeric 
designations to Table VII, the evaluation for hearing 
impairment is 0 percent using either Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the criteria 
for a compensable evaluation hearing impairment are not met.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the record 
does not contain any evidence of marked interference with 
employment or frequent hospitalizations due to the 




veteran's disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC. 6-96 (1996).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


